DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on June 01, 2020.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 01, 2020. The submission is
 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                                                                                                          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deffeyes et al. (US 2016/0142405 A1) in view of Anand (US 2017 / 0364920 A1).

In regards to claim 1, Deffeyes discloses a computing platform, comprising: 
at least one processor communicatively coupled to a user device (Deffeyes, Para. 0036, a computing device 102 with a processor 104); 
at least one physical sensor communicatively coupled to the at least one processor (Deffeyes, Para. 0049, the received biometric verification data is detected and authenticated, by biometric sensors of the computing device); and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Deffeyes, Para. 0036, a computing device 102 with a processor 104, a data database storage 106, and a virtual memory 118 which is enabled to run, or execute program instructions of a software program 108):
 detect, via the user device, an indication to authenticate a user of the user device (Deffeyes, Para. 0005, the received first stage biometric variable verification data is detected by biometric sensors of the device note biometric variable verification data which can interpret as an indication to authenticate a user); 
trigger, based on the detecting, the at least one physical sensor to capture one or more biological signals emitted by the user (Deffeyes, Para. 0049, the received biometric verification data is detected and authenticated, by biometric sensors of the computing device, based on recognition features of the client or the system, such as, fingerprints); 
transform each of the captured one or more biological signals to binary valued data (Deffeyes, Para. 0006, compute a second stage binary authentication data for accessing the device, based on the received first stage biometric variable verification data); 
generate, based on the binary valued data, a security credential associated with the user (Deffeyes, Fig. 3, Para. 0058, At step 340, the client authentication system environment 114A generates a confidence score level using the analyzed binary authentication data and the biometric variable verification data, if the client or the system is associated with the biometric variable verification data);
Deffeyes fails to disclose retrieve, from a database, a stored security credential; 
compare the generated security credential with the stored security credential; and 
based on a determination that the generated security credential is within a threshold of the stored security credential, authenticate the user of the user device.  
However, Anand teaches retrieve, from a database, a stored security credential (Anand, Para. 0069, the display module 208 may maintain previously submitted personal authentication information from a user's avatar in user profile database 220. This information may be used by the authentication module 206 to authenticate a transaction on behalf of the user); 
compare the generated security credential with the stored security credential (Anand, Para. 0070, the authentication module 206 may utilize user preferences 222 and authentication rules 224 to generate rules 226 for use in authenticating a transaction, also Para. 0070, the authentication rules 224 may indicate that another and different biometric sample must be obtained from the user for use in determining whether to authenticate the transaction); and 
based on a determination that the generated security credential is within a threshold of the stored security credential, authenticate the user of the user device (Anand, Para. 0070, the user preferences 222 may require the use of certain thresholds when determining whether to authenticate a transaction).  
Deffeyes and Anand are both considered to be analogous to the claim invention because they are in the same field of deploying digital data processing systems, providing information security, and detecting unauthorized access to resources of enterprise systems. Specially, performing a multi-factor authentication based on biological signals provided by a user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include retrieve, from a database, a stored security credential (Anand, Para. 0069); compare the generated security credential with the stored security credential (Anand, Para. 0070); and 
based on a determination that the generated security credential is within a threshold of the stored security credential, authenticate the user of the user device (Anand, Para. 0070).  Doing so would help a user to conduct a transaction for a real world or virtual item without leaving the virtual world in a secure manner that reduces the amount and proliferation of sensitive information. As the user in not required to provide payment information such as bank account numbers, location or building access device, or credit or debit card numbers, to complete a transaction initiated in the virtual world, security benefits are gained as the likelihood that a fraudster can visually or through other means obtain sensitive information is greatly reduced (Anand, Para. 0027).

In regards to claim 5, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the one or more biological signals emitted by the user comprises myofascial sounds, and the at least one physical sensor comprises a microphone (Anand, Para. 0034, a biometric sample may include digital sound data (e.g., voice recognition data), deoxyribonucleic acid (DNA) data, palm print data, hand geometry data, and iris recognition data).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include wherein the one or more biological signals emitted by the user comprises myofascial sounds, and the at least one physical sensor comprises a microphone (Anand, Para. 0034). Doing so would help if the user's biometric data is somehow captured by a fraudster, the fraudster may still be prevented from completing the transaction as they would need to know the personal authentication information and provide it within the virtual reality environment as an avatar of the user (Anand, Para. 0087).

In regards to claim 7, the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
generate the security credential by generating a hashed version of the generated security credential (Anand, Para. 0013, cause the virtual reality hardware to generate a first incomplete set of eigenvalues based in part on the first biometric sample; salt the first incomplete set of eigenvalues using the personal authentication information; and Para. 0039, “Salting,” refers to a process by which data, sometimes random data, is used as an additional input to a one-way function that hashes other data); and 
transmit the hashed version to a central server (Anand, Para. 0013, provide the salted first incomplete set of eigenvalues to the authentication computer). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include generate the security credential by generating a hashed version of the generated security credential (Anand, Para. 0013). Doing so would help if the user's biometric data is somehow captured by a fraudster, the fraudster may still be prevented from completing the transaction as they would need to know the personal authentication information and provide it within the virtual reality environment as an avatar of the user (Anand, Para. 0087).

In regards to claim 8, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
transmit a hashed version of the generated security credential to a central server (Anand, Para.0058, the authentication computer 114 may receive and process the partial biometric template and personal authentication information to authenticate the transaction), and 
wherein the comparing comprises comparing, at the central server, the hashed version of the generated security credential to a hashed version of the stored security credential (Anand, Para. 0058 and Para. 0083, morphed, transformed and/or salted samples may be provided as input to the machine learning algorithm to generate risk scores which are then compared to particular thresholds).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include transmit a hashed version of the generated security credential to a central server (Anand, Para.0058), and 
wherein the comparing comprises comparing, at the central server, the hashed version of the generated security credential to a hashed version of the stored security credential (Anand, Para. 0058 and Para. 0083). Doing so would help a user to conduct a transaction for a real world or virtual item without leaving the virtual world in a secure manner that reduces the amount and proliferation of sensitive information. As the user in not required to provide payment information such as bank account numbers, location or building access device, or credit or debit card numbers, to complete a transaction initiated in the virtual world, security benefits are gained as the likelihood that a fraudster can visually or through other means obtain sensitive information is greatly reduced (Anand, Para. 0027).

In regards to claim 9, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
store, in the database and for each of the one or more captured biological signals, the generated security credential (Anand, Para.0058, the display module 208 may maintain previously submitted personal authentication information from a user's avatar in user profile database 220). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include store, in the database and for each of the one or more captured biological signals, the generated security credential (Anand, Para.0058). Doing so would help a user to conduct a transaction for a real world or virtual item without leaving the virtual world in a secure manner that reduces the amount and proliferation of sensitive information. As the user in not required to provide payment information such as bank account numbers, location or building access device, or credit or debit card numbers, to complete a transaction initiated in the virtual world, security benefits are gained as the likelihood that a fraudster can visually or through other means obtain sensitive information is greatly reduced (Anand, Para. 0027).

In regards to claim 10, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
 train a machine learning model to perform the comparing (Anand, Para. 0058 and Para. 0083, morphed, transformed and/or salted samples may be provided as input to the machine learning algorithm to generate risk scores which are then compared to particular thresholds).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include train a machine learning model to perform the comparing (Anand, Para. 0058 and Para. 0083). Doing so would help a user to conduct a transaction for a real world or virtual item without leaving the virtual world in a secure manner that reduces the amount and proliferation of sensitive information. As the user in not required to provide payment information such as bank account numbers, location or building access device, or credit or debit card numbers, to complete a transaction initiated in the virtual world, security benefits are gained as the likelihood that a fraudster can visually or through other means obtain sensitive information is greatly reduced (Anand, Para. 0027).

In regards to claim 11, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
 train a machine learning model to generate the security credential (Anand, Para. 0058, for example, the machine learning algorithm may be provided with a plurality of training data to utilize to generate the transaction profiles which can be compared to recently submitted partial biometric templates). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include train a machine learning model to generate the security credential (Anand, Para. 0058). Doing so would help if the user's biometric data is somehow captured by a fraudster, the fraudster may still be prevented from completing the transaction as they would need to know the personal authentication information and provide it within the virtual reality environment as an avatar of the user (Anand, Para. 0087).

In regards to claim 12, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
detect an attempt, via the user device, to access a secure enterprise resource (Deffeyes, Para. 0005, the computer program product further includes program instructions to receive a first stage biometric variable verification data for accessing the device);
 determine a level of security associated with the secure enterprise resource (Deffeyes, Para. 0005, determine whether the second stage binary authentication data and first stage biometric variable verification data, is associated with a client or a system of the device); and 
generate the security credential based on a combination of two or more of the one or more captured biological signals, wherein the combination is based on the level of the security (Deffeyes, Para. 0005, the computer program product further includes program instructions to generate a confidence score level using the analyzed first stage biometric variable verification data and second stage binary authentication data, if the client or the system is associated with the first stage biometric variable verification data).  

In regards to claim 13, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
capture, at predetermined time periods, the one or more biological signals (Deffeyes, Para. 0003, The computer-implemented method further includes computing a second stage binary authentication data for accessing the device, based on the received first stage biometric variable verification data); and 
update, at the predetermined time periods, the security credential (Deffeyes, Para. 0003, user of the system uses the fingerprint reader of the computing device which determines the likelihood or confidence level that the user is the authorized user of the system is 92%; note by using the fingerprint the system is updating the security credentials).  

In regards to claim 14, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the at least one physical sensor is configurable to receive a signal associated with one or more of: a fingerprint of the user, a voice of the user, a retinal scan of the user, an electrothermal activity of the user, and a respiratory activity of the user (Deffeyes, Para. 0022, the detected second stage biometric verification data comprises a plurality biometric verification techniques, comprising at least one or more of a finger press strength techniques, voice recognition techniques, face recognition techniques, or hand print techniques of the client or device).  

In regards to claim 15, the combination of Deffeyes and Anand teaches the computing platform of claim 1, wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
detect an attempt, via the user device, to access a service at a point of sales ((Deffeyes, Para. 0019, the service provider can receive payment from the consumer(s) under a subscription and/or fee agreement and/or the service provider can receive payment from the sale of advertising content to one or more third parties); and 
approve or deny the access based on the generated security credential (Deffeyes, Para. 0061, determines whether multiple variable authentication lengths are allowed, or permitted, for authenticating the client or the system, based on variable authentication methods for accessing computing device 102 (FIG. 1)).  

In regards to claim 16, Deffeyes discloses a method, comprising: 
at a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory:
 detecting an attempt by an individual to access a secure enterprise resource (Deffeyes, Para. 0005, the received first stage biometric variable verification data is detected by biometric sensors of the device note biometric variable verification data which can interpret as an indication to authenticate a user); 
triggering, based on the detecting, the at least one physical sensor to capture one or more biological signals emitted by the individual (Deffeyes, Para. 0049, the received biometric verification data is detected and authenticated, by biometric sensors of the computing device, based on recognition features of the client or the system, such as, fingerprints);
transforming each of the captured one or more biological signals to binary valued data (Deffeyes, Para. 0006, compute a second stage binary authentication data for accessing the device, based on the received first stage biometric variable verification data);
generating, based on the binary valued data, a security credential (Deffeyes, Fig. 3, Para. 0058, At step 340, the client authentication system environment 114A generates a confidence score level using the analyzed binary authentication data and the biometric variable verification data, if the client or the system is associated with the biometric variable verification data);; 
Deffeyes fails to disclose retrieving, from a database, a stored security credential; 
comparing, by applying a machine learning model, the generated security credential with the stored security credential; 
based on a determination that the generated security credential is within a threshold of the stored security credential, authenticating a user of the user device; and
 enabling, based on the authenticating, the individual to access the secure enterprise resource.  
However, Anand teaches retrieving, from a database, a stored security credential (Anand, Para. 0069, the display module 208 may maintain previously submitted personal authentication information from a user's avatar in user profile database 220. This information may be used by the authentication module 206 to authenticate a transaction on behalf of the user); 
comparing, by applying a machine learning model, the generated security credential with the stored security credential (Anand, Para. 0070, the authentication module 206 may utilize user preferences 222 and authentication rules 224 to generate rules 226 for use in authenticating a transaction, also Para. 0070, the authentication rules 224 may indicate that another and different biometric sample must be obtained from the user for use in determining whether to authenticate the transaction); 
based on a determination that the generated security credential is within a threshold of the stored security credential, authenticating a user of the user device (Anand, Para. 0070, the user preferences 222 may require the use of certain thresholds when determining whether to authenticate a transaction); and
 enabling, based on the authenticating, the individual to access the secure enterprise resource (Anand, Para. 0060, the resource provider computer 110 may receive an authentication response message generated by the authentication computer 114 when the transaction involves access to secure data or a secure area within the virtual reality environment or other venues in the real world).  
Deffeyes and Anand are both considered to be analogous to the claim invention because they are in the same field of deploying digital data processing systems, providing information security, and detecting unauthorized access to resources of enterprise systems. Specially, performing a multi-factor authentication based on biological signals provided by a user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include retrieving, from a database, a stored security credential (Anand, Para. 0069); comparing, by applying a machine learning model, the generated security credential with the stored security credential (Anand, Para. 0070); based on a determination that the generated security credential is within a threshold of the stored security credential, authenticating a user of the user device (Anand, Para. 0070); and
 enabling, based on the authenticating, the individual to access the secure enterprise resource (Anand, Para. 0060). Doing so would help a user to conduct a transaction for a real world or virtual item without leaving the virtual world in a secure manner that reduces the amount and proliferation of sensitive information. As the user in not required to provide payment information such as bank account numbers, location or building access device, or credit or debit card numbers, to complete a transaction initiated in the virtual world, security benefits are gained as the likelihood that a fraudster can visually or through other means obtain sensitive information is greatly reduced (Anand, Para. 0027).

In regards to claim 17, the combination of Deffeyes and Anand teaches the method of claim 16, wherein the one or more biological signals emitted by the individual comprises biophotons, infrared radiation, radiation, myofascial sounds, and biomagnetic signals (Deffeyes, Para. 0022, the detected second stage biometric verification data comprises a plurality biometric verification techniques, comprising at least one or more of a finger press strength techniques, voice recognition techniques, face recognition techniques, or hand print techniques of the client or device).    

In regards to claim 18, the combination of Deffeyes and Anand teaches the method of claim 16, further comprising: generating the security credential from a previously captured biological signal emitted by the user (Anand, Para.0058, the authentication computer 114 may receive and process the partial biometric template and personal authentication information to authenticate the transaction); and 
storing, in a database, the security credential (Anand, Para.0058, the display module 208 may maintain previously submitted personal authentication information from a user's avatar in user profile database 220).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include generating the security credential from a previously captured biological signal emitted by the user (Anand, Para.0058); and 
storing, in a database, the security credential (Anand, Para.0058). Doing so would help if the user's biometric data is somehow captured by a fraudster, the fraudster may still be prevented from completing the transaction as they would need to know the personal authentication information and provide it within the virtual reality environment as an avatar of the user (Anand, Para. 0087).

In regards to claim 19, the combination of Deffeyes and Anand teaches the method of claim 18, further comprising: training a machine learning model to perform the generating of the security credential (Anand, Para. 0058, for example, the machine learning algorithm may be provided with a plurality of training data to utilize to generate the transaction profiles which can be compared to recently submitted partial biometric templates). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include training a machine learning model to perform the generating of the security credential (Anand, Para. 0058)
 Doing so would help if the user's biometric data is somehow captured by a fraudster, the fraudster may still be prevented from completing the transaction as they would need to know the personal authentication information and provide it within the virtual reality environment as an avatar of the user (Anand, Para. 0087).

In regards to claim 20, Deffeyes discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory, cause the computing platform to (Deffeyes, Para. 0049, the received biometric verification data is detected and authenticated, by biometric sensors of the computing device): 
detect, via a user device, an indication to authenticate a user of the user device (Deffeyes, Para. 0005, the received first stage biometric variable verification data is detected by biometric sensors of the device note biometric variable verification data which can interpret as an indication to authenticate a user); 
trigger, based on the detecting, the at least one physical sensor to capture one or more biological signals emitted by the user (Deffeyes, Para. 0049, the received biometric verification data is detected and authenticated, by biometric sensors of the computing device, based on recognition features of the client or the system, such as, fingerprints);
 transform each of the captured one or more biological signals to binary valued data (Deffeyes, Para. 0006, compute a second stage binary authentication data for accessing the device, based on the received first stage biometric variable verification data); 
generate, based on the binary valued data, a hashed version of a security credential associated with the user (Deffeyes, Fig. 3, Para. 0058, At step 340, the client authentication system environment 114A generates a confidence score level using the analyzed binary authentication data and the biometric variable verification data, if the client or the system is associated with the biometric variable verification data); 
Deffeyes fails to disclose transmit, via a network, the hashed version to a central server; 
compare, at the central server, the hashed version of the generated security credential with a hashed version of a stored security credential; and
 based on a determination that the hashed version of the generated security credential is within a threshold of the hashed version of a stored security credential, authenticate the user of the user device.  
However, Anand teaches transmit, via a network, the hashed version to a central server (Anand, Para.0058, the authentication computer 114 may receive and process the partial biometric template and personal authentication information to authenticate the transaction); 
compare, at the central server, the hashed version of the generated security credential with a hashed version of a stored security credential (Anand, Para. 0058 and Para. 0083, morphed, transformed and/or salted samples may be provided as input to the machine learning algorithm to generate risk scores which are then compared to particular thresholds); and
 based on a determination that the hashed version of the generated security credential is within a threshold of the hashed version of a stored security credential, authenticate the user of the user device (Anand, Para. 0070, the user preferences 222 may require the use of certain thresholds when determining whether to authenticate a transaction and Para. 0083, salted samples may be provided as input to the machine learning algorithm to generate risk scores which are then compared to particular thresholds).  Deffeyes and Anand are both considered to be analogous to the claim invention because they are in the same field of deploying digital data processing systems, providing information security, and detecting unauthorized access to resources of enterprise systems. Specially, performing a multi-factor authentication based on biological signals provided by a user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes to incorporate the teachings of Anand to include transmit, via a network, the hashed version to a central server (Anand, Para.0058); 
compare, at the central server, the hashed version of the generated security credential with a hashed version of a stored security credential (Anand, Para. 0058 and Para. 0083); and
 based on a determination that the hashed version of the generated security credential is within a threshold of the hashed version of a stored security credential, authenticate the user of the user device (Anand, Para. 0070, and Para. 0083). Doing so would help a user to conduct a transaction for a real world or virtual item without leaving the virtual world in a secure manner that reduces the amount and proliferation of sensitive information. As the user in not required to provide payment information such as bank account numbers, location or building access device, or credit or debit card numbers, to complete a transaction initiated in the virtual world, security benefits are gained as the likelihood that a fraudster can visually or through other means obtain sensitive information is greatly reduced (Anand, Para. 0027).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deffeyes et al. (US 2016/0142405 A1) in view of Anand (US 2017 / 0364920 A1), and further in view of Gouripeddi et al. (US 2018 / 0350342 A1).

In regards to claim 2, Deffeyes in view of Anand fails to teach the computing platform of claim 1, wherein the one or more biological signals emitted by the user comprises biophotons, and the at least one physical sensor comprises a camera.
However, Gouripeddi teaches wherein the one or more biological signals emitted by the user comprises biophotons, and the at least one physical sensor comprises a camera (Gouripeddi, Para. 0023, these biophtons may be collected by a low intensity photon detector). Deffeyes, Anand and Gouripeddi are all considered to be analogous to the claim invention because they are in the same field of collecting, at an information handling device, at least one signal received from a user, in response to an event associated with the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes and Anand to incorporate the teachings of Gouripeddi to include wherein the one or more biological signals emitted by the user comprises biophotons, and the at least one physical sensor comprises a camera (Gouripeddi, Para. 0023). Doing so would help to continuously monitoring a patient and identifying a psychological state of a person a system could possibly generate a behavior pattern (Gouripeddi, Para. 0041).

In regards to claim 3, Deffeyes in view of Anand fails to teach the computing platform of claim 1, wherein the one or more biological signals emitted by the user comprises infrared radiation, and the at least one physical sensor comprises a camera or a heat detector (Gouripeddi, Para. 0029, detectable above the background of thermal or infrared (0.74-2.5 μm) radiation emitted by tissues at their normal temperature).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes and Anand to incorporate the teachings of Gouripeddi to include wherein the one or more biological signals emitted by the user comprises infrared radiation, and the at least one physical sensor comprises a camera or a heat detector (Gouripeddi, Para. 0029). Doing so would help to continuously monitoring a patient and identifying a psychological state of a person a system could possibly generate a behavior pattern (Gouripeddi, Para. 0041).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deffeyes et al. (US 2016/0142405 A1) in view of Anand (US 2017/0364920 A1), and further in view of PICKERING (US 2020/0364716 A1).

In regards to claim 4, Deffeyes in view of Anand fails to teach the computing platform of claim 1, wherein the one or more biological signals emitted by the user comprises a radiation signature, and the at least one physical sensor comprises a radiation signature detector.  
However, PICKERING teaches wherein the one or more biological signals emitted by the user comprises a radiation signature, and the at least one physical sensor comprises a radiation signature detector (PICKERING, Para. 0034, Device movement detection component 210 may transmit the contextual data to device movement signature authentication server 160 for further processing/analysis, using communication interface 230 and sensor (s) 225 may include radio frequency sensors, direction sensors). Deffeyes, Anand and PICKERING are all considered to be analogous to the claim invention because they are in the same field of collecting, at an information handling device, at least one signal received from a user, in response to an event associated with the user. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes and Anand to incorporate the teachings of PICKERING to include wherein the one or more biological signals emitted by the user comprises a radiation signature, and the at least one physical sensor comprises a radiation signature detector (PICKERING, Para. 0034). Doing so would help to allow users to provide authentication data in a theft-resistant and unique manner, such that user's entry or provision of authentication data cannot be replicated successfully by an unauthorized party (PICKERING, Para. 0004).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deffeyes et al. (US 2016/0142405 A1) in view of Anand (US 2017 / 0364920 A1), and further in view of Kaditz et al.  (US 2017/0007148 A1).

In regards to claim 6, Deffeyes in view of Anand fails to teach the computing platform of claim 1, wherein the one or more biological signals emitted by the user comprises biomagnetic signals, and the at least one physical sensor comprises a superconducting quantum interference device.
However, Kaditz teaches wherein the one or more biological signals emitted by the user comprises biomagnetic signals, and the at least one physical sensor comprises a superconducting quantum interference device (Para. 0105, in some embodiments, MR scanner 110 includes non-inductive sensing technologies in addition to or instead of RF coils 230, such as a magnetometer, a superconducting quantum interference device (SQUID)). Deffeyes, Anand and Kaditz are all considered to be analogous to the claim invention because they are in the same field of collecting, at an information handling device, at least one signal received from a user, in response to an event associated with the user.
 Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Deffeyes and Anand to incorporate the teachings of Kaditz to include wherein the one or more biological signals emitted by the user comprises biomagnetic signals, and the at least one physical sensor comprises a superconducting quantum interference device (Kaditz, Para. 0105). Doing so would aid to performing MR scans based on longitudinal MR histories of one or more individuals and/or medical histories of the individuals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Adams et al (US 8,370,640 B2) teaches a method of handling a factor of a multi-factor authentication sequence. The method may comprise receiving a biometric candidate, generating a cryptographic key from the biometric candidate and decrypting a previously stored, encrypted character sequence associated with an identity verification element, wherein the decrypting employs the cryptographic key and results in a decrypted character sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496